DETAILED ACTION
This Office action is in reply to correspondence filed 21 January 2022 in regard to application no. 16/292,879.  Claims 9, 19 and 21-26 have been cancelled.  Claims 1-8, 10-18 and 20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-18 and 20 allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action a rejection was made only under 35 U.S.C. § 101 under the judicial exception doctrine, that the claims were directed to an abstract idea without significantly more.  The lack of art on which to base a rejection under § 102 or 103 has been explained previously.  As the claims have been further amended, the amended claims have been further considered.
Each claim now includes retrieving historical user data from multiple systems using an automatic log-in from stored user credentials.  Combined with the other claim elements, though the claim continues to recite abstraction as previously explained, this now goes beyond generally linking the abstract idea to a particular technological environment, as this step is algorithmically significant, requires interacting with multiple different systems, and using stored credentials to automate a login minimizes required directed to the abstract idea; as such, the rejection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694